Smith, Judge.
In each case, the trial court dismissed the garnishment action for the sole reason that the judgment on which Trust Company Bank based its claim was not final and the court therefore lacked jurisdiction. Trust Company did not enumerate as error, even in a '"general way,’” that legal conclusion; hence, the court’s dismissals must be affirmed. Adams-Cates Co. v. Marler, 235 Ga. 606 (221 SE2d 30) (1975); Weaver v. Whaley, 233 Ga. 635 (212 SE2d 812) (1975).

Judgments affirmed.


Deen, P. J., and Banke, J., concur.